MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 140 
Docket:	   Cum-15-504	
Argued:	   May	3,	2016	
Decided:	  September	6,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               SHARON	BLANCHARD	
                                        	
                                       v.	
                                        	
                               RONALD	BLANCHARD	
	
	
SAUFLEY,	C.J.	

      [¶1]	 	 Sharon	 Blanchard	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Portland,	 Moskowitz,	J.)	 finding	 that	 a	 valid	 premarital	 agreement	 had	 been	

executed	 by	 the	 parties	 before	 their	 marriage	 and	 entering	 a	 judgment	 of	

divorce.		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]	 	 On	 June	 22,	 1986,	 four	 days	 after	 executing	 a	 premarital	

agreement,	Sharon	and	Ronald	Blanchard	were	married.		The	parties	had	two	

children,	both	of	whom	are	now	adults.		Twenty-six	years	after	the	marriage,	

in	December	2012,	Sharon	filed	for	divorce.		Ronald	responded,	asserting	that	

the	 parties	 had	 entered	 into	 a	 valid	 premarital	 agreement	 that	 governed	 the	

equitable	 distribution	 of	 property	 and	 the	 award	 of	 spousal	 support.	 	 Highly	
2	

contentious	proceedings	continued	for	over	two	and	a	half	years	before	a	final	

hearing	was	held.		During	this	time,	prejudgment	orders	requiring	Ronald	to	

pay	interim	spousal	support	were	entered.		Ronald	paid	some	of	the	ordered	

interim	spousal	support	but	did	not	fully	comply	with	the	orders.		

	     [¶3]	 	 On	 August	 24,	 2015,	 the	 court	 held	 a	 bifurcated	 trial	 on	 (1)	 the	

validity	of	the	premarital	agreement	and	(2)	the	divorce	complaint.		After	trial,	

the	 court	 found	 the	 following	 facts,	 which	 are	 supported	 by	 competent	

evidence	 in	 the	 record.	 	 Prior	 to	 their	 marriage	 in	 1986,	 Sharon	 and	 Ronald	

requested	 that	 an	 attorney	 draft	 a	 premarital	 agreement	 in	 exchange	 for	

consideration.	 	 That	 attorney	 had	 previously	 represented	 Ronald	 in	 other	

contexts,	and	he	made	it	clear	to	Sharon	that	he	was	representing	Ronald	only.		

At	the	time,	Sharon	and	Ronald	had	been	living	together	for	about	four	years	

and	were	expecting	a	child.	

      [¶4]	 	 The	 attorney	 provided	 a	 financial	 disclosure	 form	 to	 each	 of	 the	

parties	and	requested	that	they	provide	full	and	complete	information	about	

their	 financial	 circumstances.	 	 The	 parties	 provided	 completed	 forms	 to	 the	

attorney,	and	the	attorney	began	drafting	a	premarital	agreement.		The	parties	

were	then	furnished	with	a	copy	of	the	proposed	agreement.			
                                                                                        3	

      [¶5]	 	 Approximately	 six	 weeks	 after	 a	 draft	 of	 the	 agreement	 was	

provided	to	the	parties,	before	the	final	agreement	was	executed,	the	attorney	

asked	 Sharon	 if	 she	 had	 consulted	 with	 independent	 counsel	 regarding	 the	

terms	of	the	proposed	agreement.		She	stated	that	she	had	done	so.		She	also	

confirmed	that	the	final	agreement	contained	certain	revisions	to	the	original	

draft	that	she	had	specifically	requested.			

	     [¶6]	 	 During	 the	 first	 part	 of	 the	 trial	 regarding	 the	 validity	 of	 the	

premarital	 agreement,	 the	 parties	 testified	 that	 at	 the	 time	 they	 signed	 the	

premarital	 agreement,	 Ronald’s	 net	 worth	 was	 substantially	 larger	 than	

Sharon’s,	 but	 Sharon	 was	 self-sufficient	 and	 supported	 herself.	 	 The	 court	

entered	in	evidence	the	premarital	agreement	signed	by	the	parties.	

      [¶7]		That	agreement,	executed	on	June	18,	1986,	was	written	before	the	

enactment	of	the	Uniform	Premarital	Agreement	Act,	19-A	M.R.S.	§§	601-611	

(2015),	and	it	does	not	have	the	clarity	of	more	recently	drafted	instruments.		

It	states	that	Ronald	desires	to	make	provision	for	Sharon	“in	release	of	and	in	

full	 satisfaction	 of	 all	 rights”	 which	 Sharon	 might	 have	 “by	 reason	 of	 the	

marriage,	 in	 the	 property	 which	 Ronald	F.	 Blanchard	 now	 has	 or	 may	

hereafter	 acquire.”	 	 It	 further	 states	 that	 Sharon	 desires	 to	 accept	 the	

provision	“in	lieu	of	all	rights	which	she	would	otherwise	acquire,	by	reason	of	
4	

the	 marriage,	 in	 the	 property	 .	 .	 .	 of	 Ronald	 F.	 Blanchard.”	 	 In	 the	 event	 of	

divorce	 after	 a	 marriage	 lasting	 more	 than	 five	 years,	 the	 premarital	

agreement	 provides	 the	 following.1		 Ronald	 will	 repay	 Sharon	 “the	 principal	

amount	 of	 $2,100	 plus	 12%	 interest	 thereon	 computed	 from	 May	 1,	 1984,”	

which	 represents	 money	 that	 Sharon	 loaned	 to	 Ronald.	 	 In	 addition,	

temporary	 spousal	 support	 “shall	 be	 paid”	 to	 Sharon.	 	 Furnishings	 are	 to	 be	

divided	equally	and	each	party	is	to	keep	his/her	personal	effects.		Sharon	has	

the	right	to	select	any	automobile	owned	by	the	parties,	but	if	it	is	subject	to	

debt,	Sharon	alone	will	be	responsible	for	the	debt.			

         [¶8]		The	agreement	also	states,	

         Sharon	 Elaine	 Turgeon	 acknowledges	 that	 the	 present	
         approximate	 net	 worth	 of	 Ronald	 F.	 Blanchard	 has	 been	 fully	
         disclosed	 to	 her	 and	 she	 understands	 that	 such	 net	 worth	 is	 in	
         excess	 of	 $750,000,	 that	 she	 has	 given	 consideration	 to	 this	 fact	
         and	 others,	 and	 that	 she	 has	 had	 the	 advice	 of	 independent	
         accounting	 counsel	 and	 independent	 legal	 counsel,	 and	 that	
         having	 had	 such	 independent	 counsel,	 she	 chooses	 to	 enter	 into	
         this	 Agreement	 freely	 and	 with	 full	 understanding	 of	 its	
         provisions.	

Attached	 to	 the	 agreement	 as	 appendices	 are	 complete	 lists	 of	 Sharon’s	 and	

Ronald’s	assets	held	at	the	time	of	the	agreement.		



     1		An	additional	provision,	not	applicable	here,	addressed	the	parties’	rights	in	the	event	that	the	

marriage	did	not	last	for	five	years.	
                                                                                             5	

	      [¶9]	 	 The	 court	 found	 that,	 when	 she	 executed	 the	 agreement,	 Sharon	

had	 a	 “full	 understanding	 of	 the	 parties’	 respective	 financial	 circumstances,”	

had	 consulted	 with	 independent	 counsel,	 and	 had	 “more	 than	 a	 fair	

opportunity	 to	 fully	 understand	 and	 consider	 any	 marital	 rights	 she	 would	

gain”	 in	 Ronald’s	 assets	 and	 how	 the	 agreement	 would	 modify	 those	 rights.		

Thus,	 the	 court	 gave	 full	 force	 and	 effect	 to	 the	 premarital	 agreement,	 and	

proceeded	to	try	the	other	issues	raised	by	the	parties.			

	      [¶10]	 	 Regarding	 the	 spousal	 support	 and	 equitable	 distribution	 of	

property,	 Sharon	 sought	 repayment	 of	 a	 promissory	 note	 that	 Ronald	 had	

signed	 promising	 to	 pay	 back	 money	 that	 Sharon	 had	 loaned	 him	 in	 2010.		

Sharon	 also	 sought	 payment	 of	 a	 spousal	 support	 arrearage,	 and	 Ronald	

admitted	 that	 he	 had	 not	 yet	 paid	 Sharon	 approximately	 $20,000	 of	

court-ordered	interim	support.			

       [¶11]	 	 The	 court	 noted	 that	 the	 premarital	 agreement	 had	 not	 been	

amended	to	include	the	2010	loan	that	the	parties	testified	to,	and	concluded	

that	the	loan	would	therefore	not	be	enforced	through	the	present	action.		The	

court	concluded	that	Ronald	was	required	to	pay	Sharon	$2,100	in	satisfaction	

of	 the	 loan	 mentioned	 in	 the	 agreement	 plus	 12%	 annual	 interest2	and	 that	


    2		We	reject	Sharon’s	argument	that	the	court	should	have	determined	the	amount	due	on	the	

$2,100	loan	using	compound	interest	instead	of	noncompounding	interest	when	the	agreement	was	
6	

the	 agreement	 permitted	 Ronald	 to	 credit	 any	 temporary	 spousal	 support	

already	 paid	 toward	 that	 obligation.3		 Thus,	 the	 court	 concluded	 that	 Ronald	

had	 fulfilled	 all	 of	 his	 obligations	 under	 the	 agreement,	 and	 it	 granted	 the	

parties	a	divorce	in	a	judgment	in	which	the	terms	did	not	require	either	party	

to	 pay	 support	 or	 further	 cash	 distribution	 to	 the	 other.4		 The	 judgment	 did	

not	explicitly	address	the	spousal	support	arrearage	that	Ronald	had	not	paid	

to	 Sharon.	 	 Sharon	 appeals	 to	 us.	 	 See	 14	M.R.S.	 §	 1901(1)	 (2015);	 M.R.	

App.	P.	2.	

                                           II.		DISCUSSION	

A.	         The	Premarital	Agreement	

            [¶12]	 	 Sharon	 argues	 that	 the	 court	 erred	 in	 failing	 to	 find	 that	 the	

premarital	 agreement	 is	 invalid	 and	 unconscionable.	 	 We	 review	 the	 court’s	

factual	findings	for	clear	error.		In	re	Heather	G.,	2002 ME 151,	¶	12,	805	A.2d	



silent	as	to	the	type	of	interest	to	be	used.		See	Premier	Capital,	Inc.	v.	Doucette,	2002 ME 83,	¶	17,	
797 A.2d 32 (“As	a	general	rule,	compound	interest	cannot	be	recovered	where	the	parties	do	not	
expressly	promise	to	pay	it.”	(quotation	marks	omitted)).	
      3		Sharon	argues	that	pursuant	to	the	agreement,	only	support	paid	within	ten	days	of	service	of	

process	of	the	complaint,	rather	than	all	interim	support	paid	by	Ronald,	should	have	been	credited	
toward	 Ronald’s	 ultimate	 obligation,	 and	 thus	 Ronald	 had	 not	 fulfilled	 his	 obligations	 under	 the	
agreement.	 	 Because	 Sharon	 did	 not	 present	 that	 argument	 to	 the	 trial	 court,	 it	 has	 not	 been	
preserved,	and	we	do	not	address	the	argument	further.		See	Morey	v.	Stratton,	2000 ME 147,	¶	9,	
756 A.2d 496.			

      4		
      The	 judgment	 did	 order	 Ronald	 to	 pay	 Sharon	 outstanding	 attorney	 fees	 that	 had	 been	
previously	awarded	in	connection	with	a	motion	for	contempt.	
                                                                                        7	

249.	 	 We	 review	 “the	 legal	 determination	 of	 the	 [premarital]	 agreement’s	

validity	and	enforceability	de	novo.”		Hoag	v.	Dick,	2002 ME 92,	¶	7,	799 A.2d
391.		We	review	de	novo	whether,	based	on	the	facts	found	by	the	trial	court,	

an	agreement	is	unconscionable.		See	Bedrick	v.	Bedrick,	17 A.3d 17,	29	(Conn.	

2011);	cf.	Estate	of	Martin,	2008 ME 7,	¶	18,	938 A.2d 812 (de	novo	standard	

of	 review	 pursuant	 to	 the	 now	 existing	 Uniform	 Premarital	 Agreement	 Act,	

19-A	M.R.S.	§§	601-611).		

      [¶13]		The	Uniform	Premarital	Agreement	Act,	19-A	M.R.S.	§§	601-611,	

was	first	passed	in	1987,	a	year	after	the	parties	signed	the	agreement	at	issue	

here;	 thus,	 we	 analyze	 the	 validity	 of	 the	 agreement	 under	 common	 law	

principles	as	they	existed	in	1986.		See	Hoag,	2002 ME 92,	¶¶	9-10,	799 A.2d
391.	 	 For	 a	 premarital	 agreement	 to	 be	 valid,	 “there	 shall	 be	 no	 fraud	 or	

imposition	 practiced,”	 “full	 and	 complete	 disclosure	 shall	 be	 made,”	 and	

adequate	provisions	shall	be	made	for	each	spouse.		Rolfe	v.	Rolfe,	125 Me. 82,	

83,	130 A. 877 (1925).		The	burden	of	proof	begins	with	the	party	seeking	to	

invalidate	 the	 agreement.	 	 See	 id.	 	 When	 the	 party	 seeking	 to	 invalidate	 the	

agreement	 establishes	 that	 the	 agreement’s	 provisions	 for	 [one]	 spouse	 are	

“clearly	 disproportionate	 to	 the	 [other	 spouse’s]	 wealth,”	 a	 presumption	 of	

fraud	arises.		Wilson	v.	Wilson,	157 Me. 119,	131,	170 A.2d 679 (1961).		Once	a	
8	

presumption	 of	 fraud	 is	 established,	 the	 burden	 of	 proof	 shifts	 to	 the	 party	

seeking	 to	 enforce	 the	 agreement	 to	 rebut	 the	 presumption	 of	 fraud	 by	

proving	“fairness,	notice,	understanding	and	adequacy.”		Rolfe, 125 Me.	at	83,	

130 A. 877;	 see	 also	 Estate	 of	 Martin,	 2008 ME 7,	 ¶¶	 10-11,	 938 A.2d 812 

(discussing	the	pre-UPAA	“common	law	presumption	of	fraud”).	

	      [¶14]		The	court	concluded	that	the	agreement’s	provisions	for	Sharon	

were	 clearly	 disproportionate	 to	 Ronald’s	 wealth.	 	 Ronald	 does	 not	 dispute	

this	conclusion.		Therefore,	a	rebuttable	presumption	of	fraud	arose,	and	the	

burden	of	proof	shifted	to	Ronald	to	rebut	that	presumption.		The	court	then	

went	on	to	conclude	that	Ronald	had	successfully	rebutted	this	presumption	

of	fraud.			

	      [¶15]	 	 Sharon	 argues	 that	 the	 court	 failed	 to	 make	 the	 necessary	

findings	 to	 allow	 it	 to	 conclude	 that	 the	 presumption	 of	 fraud	 had	 been	

rebutted.		In	its	judgment,	the	court	did	not	explicitly	find	that	the	agreement	

was	“fair”	or	“adequate.”		Because	no	motion	for	additional	findings	was	filed,	

we	 assume	 the	 court	 found	 facts	 to	 support	 these	 implied	 findings.	 	 See	

Coppola	v.	Coppola,	2007 ME 147,	¶	25,	938 A.2d 786 (“[I]n	the	absence	of	a	

motion	 for	 further	 findings,	 we	 must	 assume	 that	 there	 was	 competent	
                                                                                        9	

evidence	 in	 the	 record,	 which	 the	 court	 considered,	 to	 support	 the	.	.	.	

judgment.”);	M.R.	Civ.	P.	52(b).	

	     [¶16]	 	 The	 court	 found	 that	 after	 living	 together	 for	 four	 years,	 the	

parties	requested	that	an	attorney	draft	a	premarital	agreement.		Both	parties	

fully	disclosed	their	debts	and	assets	to	each	other.		A	copy	of	the	agreement	

was	 available	 to	 the	 parties	 at	 least	 six	 weeks	 before	 the	 agreement	 was	

executed.	 	 During	 this	 time,	 Sharon	 asked	 that	 specific	 changes	 to	 the	

agreement	be	made.		Before	signing	the	agreement,	Sharon	stated	that	she	had	

met	 with	 independent	 counsel.	 	 These	 findings	 are	 supported	 by	 competent	

evidence	 in	 the	 record	 and	 support	 the	 required	 determination	 that	 Sharon	

had	notice	of	and	understood	the	agreement.		

      [¶17]	 	 In	 addition,	 the	 parties	 presented	 testimony	 and	 evidence	 to	

support	 the	 finding	 that	 at	 the	 time	 the	 agreement	 was	 signed,	 Sharon	 was	

employed	and	was	earning	a	sufficient	income	to	support	herself.		Ronald	had	

been	 married	 and	 divorced	 previously.	 	 He	 did	 not	 want	 to	 marry	 again	 and	

agreed	 to	 do	 so	 only	 upon	 reaching	 the	 agreement	 at	 issue.	 	 The	 agreement	

provided	 for	 Sharon	 in	 a	 limited	 fashion.	 	 Upon	 divorce	 after	 more	 than	 five	

years	of	marriage,	the	agreement	provided	Sharon	with	repayment	of	a	debt	

with	 12%	 interest,	 unspecified	 temporary	 spousal	 support,	 all	 of	 her	 own	
10	

“personal	 effects”	 (including	 substantial	 amounts	 of	 jewelry),	 and	 a	 vehicle.		

These	 facts	 support	 the	 implied	 findings	 that	 the	 agreement	 was	 fair	 and	

adequate.	 	 Thus,	 the	 court	 did	 not	 err	 in	 concluding	 that	 the	 premarital	

agreement	was	valid.	

      [¶18]		Even	when	a	premarital	agreement	is	otherwise	valid,	however,	a	

premarital	agreement,	“under	all	of	the	circumstances	existing	in	a	particular	

case,	may	be	so	unconscionable	that	[we]	will	not	aid	in	its	enforcement	even	

if	 the	 prospective	 [spouse]	 had	 full	 knowledge	 of	 the	 property	 affairs	 of	 the	

other	 party.”	 	 Wilson, 157 Me.	 at	 132,	 170 A.2d 679.	 	 The	 party	 seeking	 to	

invalidate	 the	 contract	 on	 the	 ground	 of	 unconscionability—in	 this	 case,	

Sharon—bears	 the	 burden	 of	 timely	 raising	 the	 issue	 in	 the	 trial	 court	

proceedings	 and	 demonstrating	 that	 the	 contract	 in	 question	 is	

unconscionable.	 	E.H.	Ashley	&	Co.	v.	Wells	Fargo	Alarm	Servs.,	 907 F.2d 1274,	

1278	(1st	Cir.	1990).		When	the	party	with	the	burden	of	proof	appeals	from	a	

judgment,	 “the	 appellant	 must	 show	 that	 the	 evidence	 compels	 a	 contrary	

finding.”		Young	v.	Lagasse,	2016 ME 96,	¶	8,	---	A.3d	---.	

      [¶19]	 	 Unconscionability	 can	 be	 considered	 through	 two	 lenses:	

procedural	 and	 substantive.	 	 See	Barrett	v.	McDonald	Invs.,	Inc.,	 2005 ME 43,	

¶¶	32-33,	 870 A.2d 146  (Alexander,	 J.,	 concurring)	 (discussing	 the	
                                                                                     11	

unconscionability	 of	 adhesion	 contracts	 requiring	 arbitration	 of	 disputes).		

Procedural	 unconscionability	 is	 analyzed	 based	 on	 the	 circumstances	 that	

existed	at	the	time	the	contract	was	adopted,	Jay	Cashman,	Inc.	v.	Portland	Pipe	

Line	Corp.,	559	F.	Supp.	2d	85,	108	(D.	Me.	2008),	and	generally	refers	to	the	

exploitation	of	unequal	bargaining	power	between	the	parties,	see	Am.	Airlines	

v.	 Wolens,	 513 U.S. 219,	 249	 (1995)	 (“[P]rocedural	 unconscionability	 is	

broadly	conceived	to	encompass	not	only	the	employment	of	sharp	practices	

and	the	use	of	fine	print	and	convoluted	language,	but	a	lack	of	understanding	

and	an	inequality	of	bargaining	power.”	(quotation	marks	omitted));	Barrett,	

2005 ME 43,	¶	32,	870 A.2d 146 (Alexander,	J.,	concurring)	(“[T]he	defense	of	

unconscionability	 may	 be	 asserted	 to	 a	 contract	 of	 adhesion	 ‘exacted	 by	 the	

overreaching	 of	 a	 party.’”).	 	 “Substantive	 unconscionability	 or	 unfairness	

focuses	 on	 the	 terms	 of	 the	 agreement	 and	 whether	 those	 terms	 are	 so	

one-sided	 as	 to	 shock	 the	 conscience.”	 	 Barrett,	2005 ME 43,	 ¶	 36,	 870 A.2d
146  (Alexander,	 J.,	 concurring)	 (quotation	 marks	 omitted);	 see	 Bither	 v.	

Packard,	115 Me. 306,	314,	98 A. 929 (1916).	

      [¶20]		Here,	the	evidence	presented	to	the	court	did	not	compel	findings	

contrary	 to	 those	 reached	 by	 the	 court	 regarding	 unconscionability.		

Concerning	 the	 circumstances	 of	 the	 adoption	 of	 the	 agreement,	 the	 parties	
12	

testified	 that	 at	 the	 time	 the	 agreement	 was	 signed,	 both	 parties	 were	

independent	 and	 self-sufficient.	 	 Both	 parties	 wished	 to	 enter	 into	 the	

premarital	agreement.		As	the	court	found,	after	Ronald’s	attorney	drafted	the	

agreement,	 Sharon	 had	 six	 weeks	 to	 review	 the	 agreement	 before	 it	 was	

executed.	 	 During	 that	 time,	 Sharon	 insisted	 that	 it	 be	 amended	 in	 certain	

specific	 and	 substantive	 ways.	 	 Sharon	 confirmed	 that	 the	 changes	 she	

requested	 had	 been	 incorporated	 in	 the	 agreement	 and	 stated	 that	 she	 had	

consulted	 with	 independent	 counsel	 before	 signing	 the	 agreement.	 	 With	

respect	 to	 the	 issue	 of	 substantive	 unconscionability,	 the	 final	 terms	 of	 the	

agreement	 were	 not	 so	 one-sided	 as	 to	 shock	 the	 conscience.	 	 Based	 on	 the	

evidence	 presented,	 the	 court	 was	 not	 compelled	 to	 make	 contrary	 factual	

findings.	 	 The	 facts	 that	 the	 court	 found	 support	 the	 conclusion	 that	 the	

agreement	was	not	unconscionable.	

B.	   2010	Loan	

      [¶21]	 	 Sharon	 argues	 that	 the	 court	 should	 have	 ordered	 Ronald	 to	

repay	 a	 2010	 business	 loan	 even	 though	 that	 loan	 was	 not	 included	 in	 the	

premarital	 agreement	 because	 the	 divorce	 statute	 requires	 the	 court	 to	 set	

apart	each	spouse’s	property	and	divide	the	marital	property.		See	19-A	M.R.S.	

§	953	(2015).	
                                                                                          13	

       [¶22]	 	 “[P]eople	 may	 execute	 enforceable	 premarital	 agreements	 that	

apply	in	the	event	of	a	divorce.”		Hoag,	2002 ME 92,	¶	15,	799 A.2d 391.		Here,	

the	 premarital	 agreement	 unambiguously	 states	 that	 it	 was	 executed	 in	 full	

release	 of	 any	 and	 all	 marital	 rights;	 thus,	 all	 statutory	 rights	 were	 released.		

The	 premarital	 agreement	 itself	 and	 the	 subsequently	 enacted	 UPAA	 allow	

individuals	 to	 amend	 a	 premarital	 agreement	 at	 any	 time.	 	 See	 19-A	 M.R.S.	

§	607.	 	 Ronald	 and	 Sharon	 did	 not	 amend	 the	 premarital	 agreement.	 	 Under	

the	facts	of	this	case,	the	court	did	not	err	or	abuse	its	discretion	in	declining	

to	enforce	the	2010	loan	as	part	of	the	divorce	proceeding.		Sharon	can	pursue	

civil	remedies	if	she	seeks	repayment	of	the	loan.	

C.	    Unpaid	Interim	Support		

       [¶23]		Sharon	now	argues	that	the	court	also	erred	in	declining	to	award	

Sharon	 the	 unpaid	 spousal	 support	 that	 Ronald	 identified	 during	 his	 own	

testimony.	 	 She	 asks	 us	 to	 remand	 the	 matter	 to	 the	 trial	 court	 for	

reconsideration	of	the	spousal	support	arrearage.			

       [¶24]	 	 The	 court’s	 judgment	 did	 not	 mention	 the	 spousal	 support	 still	

due.	 	 It	 is	 unclear	 from	 the	 judgment	 whether	 the	 absence	 of	 an	 order	

requiring	 payment	 of	 that	 spousal	 support	 was	 intentional	 or	 represents	 an	

oversight	 by	 the	 court.	 	 Sharon,	 however,	 did	 not	 file	 a	 motion	 for	 further	
14	

findings	 of	 fact	 that	 would	 have	 allowed	 the	 court	 to	 clarify	 or	 correct	 the	

judgment.	 	 See	 M.R.	 Civ.	 P.	 52(b).	 	 The	 court	 had	 before	 it	 many	 facts	 from	

which	it	could	have	concluded	that	Sharon	had	received	substantial	personal	

property	 from	 Ronald	 during	 the	 marriage	 and	 substantial	 spousal	 support	

over	many	months	following	the	filing	of	the	complaint.		We	therefore	assume	

that	the	court	found	the	facts	to	justify	a	retroactive	modification	of	Ronald’s	

temporary	spousal	support	obligations.		See	Coppola,	2007 ME 147,	¶	25,	938
A.2d 786;	cf.	Nadeau	v.	Nadeau,	2008 ME 147,	¶¶	56-57,	957 A.2d 108.		On	this	

record,	we	cannot	conclude	that	the	modification	was	an	abuse	of	discretion.		

Thus,	we	do	not	disturb	the	court’s	judgment	as	written.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	    	     	      	     	      	
	
On	the	briefs	and	at	oral	argument:	
	
     John	 P.	 Simpson,	 Esq.,	 Simpson	 Law	 Offices,	 Cumberland	
     Foreside,	for	appellant	Sharon	Blanchard	
     	
     Robert	 A.	 Levine,	 Esq.,	 Portland,	 for	 appellee	 Ronald	
     Blanchard	
	
	
	
Portland	District	Court	docket	number	FM-2012-1333	
FOR	CLERK	REFERENCE	ONLY